Hill, C. J.
To constitute tlie offense of riot, tliere must be two or more persons acting jointly and in execution of a common intent, in the commission of an unlawful act of violence, or of some other act in a violent and tumultuous manner. Where the evidence shows that the act committed by the accused, whether an unlawful act of violence or otherwise, was not done in execution of a common intent with any other person, and not done, jointly with another, but by him alone, a verdict finding him guilty of riot was contrary to law, and a new trial should have been, granted. Penal Code, § 354; Stanfield v. State, 1 Ga. App. 532 (57 S. E. 953) ; Robinson v. State, 84 Ga. 680 (11 S. E. 544).

Judgment reversed.

George G. Glenn, for plaintiff in error.
Samuel P. Maddox, solicitor-general, contra.